Exhibit 10.7

 

Borqs Wireless Ltd.

 

Employment Contract

 

Party of the First Part: Borqs Wireless Ltd. Party of the Second Part: Xiyuan
CHEN    

Legal Representative: Xiyuan CHEN

Or Commissioned Agent:

Address of the Party of the First Part: No. 10

Jiuxianqiao Road, Chaoyang District, Beijing

Tower A, Building B23, Universal Business Park

Postal Code: 100102

Identification Card No.:

Residence Location:

 

Home Address:

Postal Code:

Telephone No.:

 

This employment contract (hereinafter, “this Contract”) is being concluded and
signed by and between Borqs Wireless Ltd., a limited liability company
incorporated in accordance with the laws of the People’s Republic of China
(hereinafter, the “Company”) and Mr./Ms. Xiyuan CHEN (hereinafter, the
“Employee”) on July 1, 2013.

 

Each party to this Contract, by means of amicable negotiations, voluntarily and
on the basis of mutual benefit, hereby agrees and signs this Contract as
follows:

 

Article 1     Employment

 

1. 1        Content of the work and the work place.

 

1.1.1 In accordance with the relevant Chinese laws, statutes, and regulations,
the Company agrees to employ the employee in the Company in the Office of the
Chief Executive Officer in order to conduct work as President and Chief
Executive Officer in accordance with the articles and provisions stipulated in
this Contract, and the workplace shall be the premises of the Company, and the
Employee agrees to accept this employment.

 

1.1.2 The Employee shall, at all times in accordance with the instructions
directly issued by the Company, be responsible for conducting sad work, and
shall accept all the guidance and supervision of the top leadership and the
relevant departments of the Company.

 

1.1.3 Both Parties hereby acknowledge that, at any time during the term of this
Contract, the Company shall be entitled, in accordance with the operating
requirements and the employee’s work performance, make suitable changes as the
Company deems to be necessary with regard to the department, work
responsibilities, and position held by the Employee, the content of the work, or
the workplace within the scope of the Company and its subsidiaries.

 

1.2         Employment Term.

 

1.2.1 This Contract shall become effective on July 1, 2013 (the “Effective
Date”). The Parties agree that this Contract shall be a Fixed Term Contract,
beginning on its effective date and ending on October 7, 2015 (hereinafter, the
“Term of the Contract”), unless in accordance with the provisions and clauses
stipulated in this Contract it is extended or terminated early. Prior to the
expiration date of the Term of the Contract or in accordance with any extension
of this Article, if either Party wishes to renew the Contract, said Party shall,
one (1) month before the expiration date notify the other Party thereof in
writing, After both Parties reach agreement in writing, the Term of this
Contract may be extended accordingly.

 

 1 

 

 

1.2.2 Each Party to this Contract agrees that the first three (3) months of the
Term of the Contract shall be a probationary period. If at any time during this
probationary period, the Company recognizes that the Employee is not in
compliance with the terms and conditions of employment, the Company shall be
entitled, after explaining the reasons to the Employee, to rescind this Contract
immediately without any need to provide advance notice to the Employee. The
Employee may terminate this Contract during the probationary period by providing
written notice to the Company three days in advance. Once this Contract has been
terminated in accordance with the provisions stipulated in this clause, except
the obligations regarding confidentiality stipulated clearly elsewhere in this
Contract, neither Party shall be liable to the other Party for performing any
obligations under the terms of this Contract.

 

1.3         Obligations of the Employee. The Employee agrees that, besides the
obligations stipulated in this Contract, during the Term of this Contract, the
Employee shall be required to:

 

1.3.1 During his regular working hours according to this Contract, use all his
time, energy, and skills in performing the obligations stipulated in this
Contract, and perform his duties effectively, exert his greatest efforts, and
ensure the satisfactory completion of the responsibilities assigned by the
Company.

 

1.3.2 According to the provisions of this Contract, the Company’s regulations
and policies and applicable laws, regulations, and faithful and scrupulous
performance of his duties, perform his obligations for the Company as stipulated
under the provisions of this Contract, not engage in any activities that violate
the Company’s regulations or that might harm the interests of the Company, and
not to use the work duties or position in the Company directly or indirectly to
obtain his own personal interests.

 

1.3.3 The Employee shall conscientiously comply with the system of rules
stipulated by the Company, take care of the Company’s assets, respect
professional ethics, be industrious and meticulous, and proactively participate
in the training and education organized by the Company. If the Employee violates
the system of rules stipulated by the Company or other work discipline, the
Company may, in accordance with said individual system of rules, apply
disciplinary measures, up to terminating this Contract.

 

1.3.4 Prior to the Company signing the Employment Contract, the Employee has
agreed that he is signing this Contract with the Company only after he has
officially terminated the employment relationship with his previous employer. If
the Employee violates this commitment and causes this Contract to be null and
void, the Employee shall accept all liability. If it causes losses to the
Company, the Employee shall be liable to pay compensation. The Company shall not
assume liability for any economic disputes or legal liability of the Employee
prior to the signing of the Contract.

 

1.4         Obligations of the Company. The Company hereby agrees that, besides
for other obligations stipulated in this Contract, the Company shall also,
during the Term of this Contract be required to:

 

1.4.1 In accordance with the relevant laws and regulations with regard to labor
protection, provide a safe, healthy environment and working conditions for the
Employee;

 

1.4.2 Formulate for the employee and provide to the employee an employee
handbook, and said handbook shall stipulate all work regulations in compliance
with Chinese laws and regulations and include the bonus system and disciplinary
rules, working hours, vacation time, the employee corporate benefits plan, and
the work safety plan. Once said handbook has become effective, it shall become
an inseparable part of this Contract, and both the Employee and the Company
shall be required to comply strictly with it in accordance with this Contract.
However, if any provision in the employee handbook is inconsistent with or
conflicts with any clause stipulated in this Contract, the clause in this
Contract shall take precedence.

 

1.5        Training. If the Company decides to provide training events for the
Employee in any location, the Employee shall participate in said training, in
accordance with said training plan and in the designated location. Unless this
Contract is terminated in accordance with Clauses 5.1, 5.2, and 5.3 or Clauses
5.6.2 or 5.6.3 in this Contract, after the Employee has participated in said
training, he shall provide services the Company for at least three (3) years in
accordance with the provisions stipulated in this Contract; and if the Employee
conducts such service to the Company less than three (3) years, the Employee
shall compensate the Company for all the training expenses that the Company has
expended for the training conducted and provided to the Employee in accordance
with this clause and pay a penalty for breach of contract. The sum of money for
the aforementioned training may be reduced year after year by thirty percent
(30%) per year, in accordance with the number of years of actual service for the
Company after the Employee received the training. However, any compensation that
the Employee pays to the Company in accordance with the provisions stipulated in
this clause may not affect or reduce any other of liability he has for breach of
the contract or of any of the obligations and liability assumed by him pursuant
to Article 6 of this Contract.

 



 2 

 

 

Article 2     Employment Compensation

 

2.1         Salary.

 

2. 1.1 During the period the Employee is employed in accordance with this
Contract, unless there is agreement reached between the parties elsewhere in
this Contract, the Company shall, during the Term of this Contract stipulated in
Article 1.2.1 of this Contract, pay the Employee, in Chinese Yuan (CNY) a salary
for compensation per month equivalent the amount in the offer letter (the amount
in CNY in the offer letter), and the salary for the probationary period shall be
100% of the official salary.

 

2.1.2 The annual salary mentioned in this Contract or in other Company policies
shall, in accordance with the Company’s salary policy, be paid to the Employee
by the Company with the annual amount of compensation divided into 12 equal
monthly installments. For the composition of the salary see the pay stub.

 

2.1.3 The Company shall be entitled, in accordance with the Employee’s wishes
and changes in the Employee’s work duties or position in the company, or in
accordance with the Company’s new salary policy, adjust or change the Employee’s
salary level.

 

2.1.4 The Company may decrease or deduct the following expenses and sums from
the Salary it pays to the Employee in accordance with this Contract:

 

2.1.4.1 Income tax on the Employee’s salary withheld in accordance with Article
9 of this Contract;

 

2.1.4.2 The social insurance expenses to be assumed by the Employee individually
to be withheld by the Company on his behalf in accordance with this Contract or
in accordance with the relevant Chinese laws and regulations;

 

2.1.4.3 The expenses specified by a court judgment or by an arbitral award that
the Company is required to deduct from the Employee’s salary;

 

2.1.4.4 All sums of compensation for losses to be paid by the Employee to the
Company as stipulated in this Contract or by means of another legal decision,
and all other expenses and expenditures deducted from the salary paid to the
Employee in accordance with applicable Chinese laws and regulations.

 

2.2        Bonuses. During the Term of this Contract, the Company may pay the
Employee bonuses at any time pay the, in accordance with the standards, clauses,
terms and conditions, and amounts that it determines itself.

 

Article 3    Social Welfare Insurance, Benefits, and Vacations

 

3.1        Social welfare insurance and benefits. During the Term of this
Contract, the Company shall provide the Employee social welfare insurance and
benefit payments stipulated by the relevant Chinese laws and regulations,
including, but not limited to those with regard to retirement, health care, and
housing.

 

3.2        Vacations. The Employee shall, in accordance with the relevant laws
and regulations of China, have the right to paid leave and vacation as
stipulated in the Company’s policy, however, the Company shall have the right,
in accordance with work requirements, to arrange for the Employee to use the
relevant vacation time early or defer the use of said time.

 



 3 

 

 

Article 4     Arrangement of Working Hours

 

The Company shall implement a standard full-time work system, adopting flexible
working hours. The Employee shall, work eight (8) hours per day (break times are
not calculated in the working hours), forty (40) hours per week; however,
because of work requirements or depending on the intensity and the environment
of the work, the Company shall have the right to arrange for increasing or
decreasing the number of hours of work per day or per week or adjust his
beginning and ending times, and the Employee waives the right to claim from the
company any sum of additional compensation or an allowance on the basis of the
aforementioned adjustments.

 

Article 5     Termination

 

5.1         Immediate Termination. This Contract shall, terminate automatically
without advance notice on the date on which any of the following circumstances
arises:

 

5.1.1 The Term of the Contract stipulated in Article 1.2.1 of this Contract
expires;

 

5.1.2 This Contract is terminated within the probationary period in accordance
with the provision stipulated by Article 1.2.2 of this Contract;

 

5.1.3 Both Parties to this Contract agree to terminate this Contract early;

 

5.1.4 The Employee is legally investigated for criminal liability or
re-education through labor.

 

5.2         Immediate termination of the Contract by the Company. Any of the
following kinds of conduct on the part of the Employee shall constitute a
serious breach of contract on the part of the Employee and shall cause the
Company to have the right to terminate this Contract the same day it issues a
written notice of termination:

 

5.2.1 The Employee conducts any deceit of the Company or engages in any other
dishonest conduct, regardless of whether said conduct causes the Company to
incur an actual loss;

 

5.2.2 The Employee has committed gross negligence, engaged in corrupt practices,
and caused interests of the management unit to suffer serious losses;

 

5.2.3 The Employee, at the same time that he was an employee, established an
employment relationship with another employer, has used his position for it, and
has refused to correct it;

 

5.24 The Employee’s conduct constitutes a serious violation of Chinese laws and
regulations, and has been legally investigated for criminal liability;

 

5.2.5 The Employee has deliberately or seriously breached the employment
regulations or work rules stipulated by the Company;

 

5.2.6 The Employee’s conduct has breached the obligations stipulated in Article
1.3 of this Agreement or Article 6 or Article 7 of this Agreement;

 

5.2.7 Other circumstances stipulated by Chinese laws and regulations that might
terminate this Agreement.

 

5.3       Termination with thirty days’ notice in writing.

 

5.3.1 Under the circumstances in the provisions stipulated in Clauses 5.1 and
5.2 and in Clause 5.3.2 and under any of the following kinds of circumstances,
the Company shall be entitled to terminate this Contract, however, it must give
thirty days’ notice in writing to the Employee:

 

5.3.1.1 If the Employee becomes ill or is injured for reasons other than work,
and after the expiration of the legally stipulated period of illness he cannot
perform his original job, or cannot perform work that the Company otherwise
arranges for him in accordance with the actual circumstances and requirements of
the Company at the time:

 

5.3.1.2 The Employee, after he has had the Company’s on the job training or
other formal training is still unable to perform the tasks in accordance with
this Contract or the requirements of the Company;

 



 4 

 

 

5.3.1.3 The Employee has, other than the provisions stipulated in Article 5.2 of
this Contract, engaged in conduct that is in breach of this Contract and caused
the Company to suffer significant losses; or

 

5.3.1.4 Objective circumstances at the time this Contract is concluded in
accordance with the significant changes indicated in Article 5.4 of this
Contract occur and render this Contract impossible to perform, even though both
Parties have consulted each other and have still not been able to reach
agreement with regard to amending this Contract.

 

5.3.2 If the following circumstances arise, the Company, under said
circumstances, before terminating this Contract in accordance with the
provisions stipulated in Article 5.3.1 above, shall, at the same time, handle
the matter in accordance with the relevant applicable Chinese laws and
regulations:

 

5.3.2.1 The Employee, according to a determination of the relevant Chinese labor
department, is suffering from an occupational illness or has sustained an injury
while serving the Company causing the Employee to lose or partially lose his
ability to work; or

 

5.3.2.2 The Employee, because of other causes, is ill or has sustained an injury
and, has been diagnosed by a reputable health care institution as stipulated by
the relevant regulations of the Chinese Government and it is within the period
of medical treatment determined by a doctor’s certificate.

 

5.3.2.3 The Employee submits a valid evidence proving that, according to
provisions stipulated the applicable Chinese laws, it is within a time period
that the Company cannot dismiss a female employee.[The provision stipulated in
this clause shall be applicable only to female employees.]

 

5.4       Significant changes in circumstances. The significant changes in
circumstances stipulated in Article 5.3.1.4 of this Contract shall include but
not be limited to the following:

 

5.4.1 The Company conducts a merger with another company and puts the corporate
assets for sale on the market or transfers them to any other company or to any
third party;

 

5.4.2 For three (3) consecutive years, the Company’s production operations and
marketing sales have not reached the scheduled goals or the Company has been
operating at a financial loss for three (3) consecutive years;

 

5.4.3 The Company has legally declared bankruptcy, dissolution, or liquidation;

 

5.4.4 New laws or regulations promulgated by the Chinese Government render one
or both Parties to the Contract legally unable to perform this Contract.

 

5.5      Compensation.

 

When a significant change stipulated in Article 5.4 of this Contract causes the
Company to terminate this Contract in accordance with the provisions stipulated
above, the Company shall, in accordance with the provisions stipulated in the
applicable Chinese laws and regulations, provide to the Employee an appropriate
subsidy and compensation. However, both Parties hereby explicitly acknowledge
that when calculating said subsidy and compensation, any employment relationship
prior to the one that hereby exists other than between the Employee and the
Company shall not be counted as Employment of the Employee by the Company, and
the Employee’s employment by the Company shall begin on the Effective Date of
this Contract.

 

5.6       Termination of the Contract by the Employee.

 

5.6.1 During the Term of this Contract and under the circumstances stipulated by
Article 1.5 of this Contract, the Employee may submit his resignation and
terminate this Contract; however, he must submit written notice to the company
thirty (30) days in advance;

 

5.6.2 If the Company seriously breaches the provisions of Clause 1.4 or Article
2, Article 3, or Article 4 of this Contract, and receives the written notice
from the Employee, thirty days after said breaches of contact such breaches of
contract continue, the Employee shall be entitled to terminate this Contract; or

 

5.6.3 If the Company uses violence or makes threats or uses illegal methods to
limit the personal freedom of the Employee, in order to compel the Employee to
conduct work that is prohibited by Chinese law, the Employee shall be entitled
to issue written notice of termination of this Contract to the Company.

 



 5 

 

 

5.6.4 Other than the circumstances stipulated in Article 5.6.3, at the same time
the Employee terminates this Contract, the Employee shall compensate the Company
for the advanced study and training, training expenses that the Company funded
during the Term of the Contract and for the expenses paid directly by the
Company to hire the Employee (including but not limited to the expenses of
employment agencies or executive recruitment (headhunting) companies).

 

5.7       Compensation by the Company.

 

When the following events occur, the Company shall, in accordance with the
provisions stipulated by the relevant Chinese laws and regulations, compensate
the Employee for the harm suffered as a result thereof:

 

5.7.1 The Company has committed a serious breach of provisions stipulated in
Clause 1.4.1 or Article 2, Article 3, or Article 4 of this Contract and has not
been able to stop the conduct in breach of contract after receiving written
notification from the Employee indicating such breach of contract;

 

5.7.2 If the Company uses violence or makes threats or uses illegal methods to
limit the personal freedom of the Employee.

 

5.8       Effective date of termination.

 

5.8.1 When this Contract expires in accordance with its provisions, or when
terminated or rescinded, Clause 5.8 and Article 6, Article 7, and Article 8 of
this Contract shall remain in effect.

 

5.8.2 Within seven (7) days after the expiration, termination, or rescission of
this Contract, the Employee shall deliver or return to the Company all the
property that belongs to the Company that he has used or kept in his possession,
including but not limited to the following:

 

5.8.2.1 All the equipment, devices, and tools related to the employment that the
Company provided for the Employee in accordance with this Contract;

 

5.8.2.2 All relevant Company management, operations, production, or product
documents, files and records, and any copies of files that the Employee had in
his care, use, or under his control for which he was responsible;

 

5.8.2.3 Lists of and/or materials regarding the Company’s vendors, customers,
and other entities and individuals with which it has relationships;

 

5.8.2.4 The computer equipment, hardware, disks, hard disks, compact disks or
DVDs, and other office supplies provided by the Company. If the Company suffers
from any loss or harm as a result of a breach of the provision stipulated above
by the Employee, the Employee shall assume liability for compensating the
Company for the production and operating losses thereby caused.

 

Article 6     Trade Secrets

 

6.1       Trade secrets. The Employee hereby acknowledges that the Company
possesses commercial and technical information that can bring economic benefits
to the Company that are not known to people or are not specially designated, and
the Company has adopted appropriate measures to protect said trade secrets and
classified commercial information (hereinafter, “Trade Secrets”).The Employee
may obtain and come to know said Trade Secrets because of his employment
position at the Company. Said Trade Secrets shall include but are not limited to
the following information and materials:

 

6.1.1 Technical data and software materials (including design plans and flow
charts);

 

 6 

 

 

6.1.2 Lists of customers, vendors, sales representatives, and dealers;

 

6.1.3 Production formulas, workflows, blueprints, and designs;

 

6.1.4 Proprietary technology and patented technology and related materials,
whether said proprietary technology and patented technology has already obtained
patent registration;

 

6.1.5 Information and plans regarding supplies, marketing, and research and
development;

 

6.1.6 Financial information;

 

6.1.7 Records of the Company’s meetings, decisions, and internal affairs.

 

6.2 The Employee hereby agrees and guarantees that during the term of his
employment in accordance with this Contract and for three years thereafter the
Employee may not use the Company’s Trade Secrets for his individual purposes and
interests, and under circumstances in which he has not receive separate written
authorization from the Company, may not disclose said Trade Secrets to any
company or individual, organization, or entity in any form for any purpose. The
Employee acknowledges that the Company possesses absolute property rights to
said Trade Secrets, and the Employee shall not raise any objections or claim any
rights with regard to the property rights to said Trade Secrets and unless it is
in the name of the Company or with written approval from the Company shall not
himself or in the name of any other individual or company anywhere in the world
seek the registration or recording of any property rights to said Trade Secrets.

 

6.3       Non-Compete Clause. In order to protect the Company’s Trade Secrets,
the Employee agrees that during the term of this Contract and during one year
thereafter, unless he is performing services for the Company on the basis of
this contract, he may hold any appointment for any company, body, organization,
or entity that has a competitive relationship with the Company, and he also may
not himself conduct or conduct jointly with any other company, body,
organization, or individual any activities involving inventions, research,
management, production, or sales in any form that is in competition with the
Company.

 

6.4       Compensation for breach of contract. The Employee acknowledges that
the Employee’s guarantee above to guarantee the Company’s Trade Secrets and
non-compete commitment in this Article is an express precondition for the
Company’s agreement to hire the Employee in accordance with this Contract, and
if the Employee breaches any of said obligations it could cause the inestimable
losses to the company. The Employee therefore agrees that any action that
breaches or violates the obligations stipulated in this Article shall entitle
the Company to file a lawsuit or request enforcement or a prohibition directly
in the courts without going through a labor arbitration and the Company shall
not be required to prove the actual losses that it has sustained, and may ask
the court for a decision or judgment to grant compensation for the prohibitive
and indemnifiable losses. The Employee agrees that under circumstances in which
the Company is able to prove that the Employee has breached the obligations
stipulated in this Article, the Employee waives the any right to demand that the
Company prove the actual losses that it has sustained as a result.

 

Article 7     Intellectual Property

 

The Employee agrees that during the period of his employment by the Company in
accordance with this Contract, he himself or jointly with others designs or
upgrades any software products with regard to the Company’s products,
production, management, sales, or any other matters related to the Company’s
operations, or various kinds of graphical products that he or they create,
design, or improve with regard to the company’s products, plans, work flows
designs, or products produced or improved with regard to the Company’s
production facilities and research and development technology related thereto,
along with concepts and programs produced with regard to the Company’s
operations management, raw materials supplies, product sales, and market
development, as well as any software products designed or upgraded related to
the Company’s production, management, sales, products, or any other items
related to the Company’s operations shall all be regarded as his employment
products, inventions, discoveries, and results and shall be the exclusive
property of the Company, The Employee agrees that he shall take all necessary
steps (including signing various types of documents) so that such kinds of
works, inventions, discoveries, and results are under the name of the Company
and authorizes the Company to use them and conduct registrations and recordings
in the name of the Company, so that the Company can obtain the corresponding
intellectual property rights, and shall not on this basis seek any expenses or
compensation from the Company besides his rightful reward.

 



 7 

 




Article 8     Resolution of Employment Disputes

 

If any disputes arise between the Company and the Employee with regard to this
Contract, they shall first endeavor to resolve it through amicable consultation.
The consultation shall begin within five (5) days after written notice
indicating the existence of the dispute and requesting resolution of the dispute
has been given by one Party to the other Party. If within ten (10) days after
the beginning of the consultation it has not been possible to resolve the
dispute, either party may ask the Company’s union organization to mediate and
resolve the dispute. If within sixty (60) days after the aforementioned notice
was issued, neither the aforementioned consultation nor mediation has been able
to resolve the dispute, either Party may request arbitration by the Labor
Dispute Arbitration Committee with jurisdiction in the city of Beijing. If
either Party refuses to comply with the arbitral award issued by the Labor
Dispute Arbitration Committee, it may file a lawsuit in the People’s Court with
jurisdiction within fifteen days after the issuance of the arbitral award.

 

Article 9     Taxation

 

The Employee shall be liable for the individual income taxes that must be paid
on the salary, bonuses, and various kinds of income received as compensation
paid by the Company to the Employee as stipulated in this Contract, The Company
shall withhold in advance the individual income tax and other tax expenses at
the time the salary, bonuses, and other kinds of income for compensation are
paid to the Employee.

 

Article 10     Other Provisions

 

10.1       Language and text. This Contract has been drafted in Chinese, in two
original counterparts, and shall become effective on the aforementioned
Effective Date when signed by the Company and the Employee. The Parties shall
each have one counterpart, and both texts shall be the same original text.

 

10.2       Ability to sign the Contract. The Employee hereby represents and
guarantees that the Employee can legally sign this Contract and be bound by this
Contract. The duties for which the Employee is signing this Contract and the
work stipulated in this Contract has not and shall not breach any other
employment contract or agreement that is binding upon the Employee, and shall
not breach the provisions of any other company, organization, or body that are
binding upon him.

 

10.3       Validity. If any clause of this Contract is not in accordance with
Chinese laws or regulations, Chinese laws and regulations shall prevail within
the scope of said inconsistency.

 

10.4       Severability. When any clause stipulated in this Contract conflicts
with or becomes invalid or inconsistent on the basis of Chinese law, said clause
or clauses may not influence the effectiveness and the validity of the other
clauses of this Contract.

 

10.5       Amendments in the Contract. Revisions of, amendments to, or
supplements to of any article in this Contract must be approved in writing by
both the Company and the Employee and be signed to be valid.

 

10.6       Transfer. The Employee may not transfer this Contract.

 

10.7       Entire Agreement. This Contract stipulates the entire agreement
reached between the parties with regard to the content of this Contract, and
replaces all previous contracts and understandings with regard thereto. The
Company and the Employee may at any time, with regard to Trade Secrets, the
non-compete clause, and/or intellectual property rights, draft contractual
provisions that are more detailed and more strict. Once said contractual
provisions become effective, they shall automatically become an appendix and an
integral part of this Contract.

 

10.8       The interpretation and performance of this Contract shall be
conducted on the basis of Chinese law.

 



 8 

 

 

Both Parties hereby sign with the date as indicated at the beginning of this
Contract.

 





“The Company”   “The /Employee” (signature and seal)       Borqs Wireless Ltd.
(corporate seal)   [illegible seal] Legal Representative or Commissioned Agent
(signature or seal)   (signature)           /s/ Pat Sek Yuen Chan [signature]  
  {stamp:] Borqs Wireless Ltd.    

1101050464617 “The Employee” (signature and seal]

   

 



 9 

 

 

Employment Contract Renewal Form

 

This renewal of the Employment Contract Term shall be a (fixed /indefinite) term
Contract, with the renewal being effective beginning on October 8, 2015 until
________. During the term that this Contract continues to be in effect, the
terms and conditions of employment shall be maintained unchanged.

 



Legal Representative or Commissioned Agent (signature or seal)   The Employee
(signature and seal)       [ex10-7_001.jpg]       [signature]   /s/ Pat Sek Yuen
Chan {stamp:] Borqs Wireless Ltd.    

1101050464617 The Employee (signature and seal]

        [illegible seal]        [ex10-7_002.jpg]

  

Employment Contract Renewal Form

 

This renewal of the Employment Contract Term shall be ___ (fixed /indefinite)
term Contract, with the renewal being effective beginning on July 1, 2015 until
________. During the term that this Contract continues to be in effect, the
terms and conditions of employment shall be maintained unchanged.

 

Legal Representative or Commissioned Agent (signature or seal)   The Employee
(signature and seal)            

 

 

 



10

 

